Case 2:19-cv-07046-MWF-FFM Document 23-1 Filed 10/15/19 Page 1 of 2 Page ID #:655



    1   DAVIDA BROOK (275370)
        dbrook@susmangodfrey.com
    2   LORA J. KRSULICH (315399)
        lkrsulich@susmangodfrey.com
    3   SUSMAN GODFREY L.L.P.
        1900 Avenue of the Stars, Suite 1400
    4   Los Angeles, CA 90067
        Telephone: (310) 789-3100
    5   Facsimile: (310) 789-3150
    6   VINEET BHATIA (Pro Hac Vice)
        vbhatia@susmangodfrey.com
    7   SUSMAN GODFREY L.L.P.
        1000 Louisiana, Suite 5100
    8   Houston, TX 77002
        Telephone: (713) 651-9366
    9   Facsimile: (713) 654-6666
   10   Attorneys for Plaintiff
   11   GREGORY BLATT

   12

   13                        UNITED STATES DISTRICT COURT
   14                      CENTRAL DISTRICT OF CALIFORNIA
   15

   16    GREGORY BLATT,                        Case No. 2:19-cv-07046-MWF-FFMx
   17                       Plaintiff,         DECLARATION OF VINEET
                                               BHATIA
   18            v.
                                               Judge:   Hon. Michael W. Fitzgerald
   19    ROSETTE PAMBAKIAN and                 Ctrm.:   5A
         SEAN RAD; and DOES 1 – 10,            Date:    November 4, 2019
   20    inclusive                             Time:    10:00 a.m.
   21                       Defendants.
   22

   23

   24

   25

   26

   27

   28



        6905374v1/016409
Case 2:19-cv-07046-MWF-FFM Document 23-1 Filed 10/15/19 Page 2 of 2 Page ID #:656



    1                            DECLARATION OF VINEET BHATIA
    2           I, Vineet Bhatia, hereby declare as follows:
    3           I am a member in good standing of the State Bar of Texas, a partner in the
    4   law firm of Susman Godfrey L.L.P., counsel of record for the plaintiff in the above-
    5   captioned action, and am admitted pro hac vice in the United States District Court
    6   for the Central District of California. I have personal knowledge of the facts set
    7   forth herein, and if called as a witness, I would testify competently hereto.
    8           I make this declaration in support of Plaintiff’s Opposition to Defendants’
    9   Special Motion to Strike Plaintiff’s First Amended Complaint (Pursuant to Cal.
   10   Code Civ. Proc. § 425.16).
   11           Attached hereto as Exhibit A is a true and correct copy of the First Amended
   12   Complaint, Appendix A, and all numeric exhibits. These documents are also
   13   available on the docket of the above-captioned case at ECF Nos. 18 and 18-1.
   14           Attached hereto as Exhibit B is a true and correct copy of a chart containing
   15   relevant excerpts of the Complaint filed in Rad v. IAC/Interactive Corp., Index No.
   16   654038/2018 (N.Y. Supreme Ct. August 14, 2018), NYSCEF Doc. No. 2, and
   17   defendants’ statements. The full Complaint in Rad v. IAC/Interactive Corp. is
   18   appended to defendants’ motion for judicial notice, which is available on the docket
   19   of the above-captioned case at ECF No. 21, at 005.
   20           I declare under penalty of perjury that the foregoing is true and correct.
   21           Executed this 15th day of October, 2019, at Los Angeles, California.
   22

   23

   24                                              /s/ Vineet Bhatia
                                                   Vineet Bhatia
   25

   26

   27

   28
                                                    1
        6905374v1/016409
